{¶ 67} I concur in the judgment reached by the majority, but write separately because I have a different rationale for concurring in the conclusion that defendant presented no operative facts demonstrating a meritorious defense of failure of service of process.
 {¶ 68} Plaintiff was permitted to serve defendant in the manner specified by former R.C. 1923.06 because, pursuant to R.C. 1705.06(J), R.C. 1705.06 "does not limit * * * the right to serve any process * * * upon a limited liability company in any other manner permitted by law." Because former R.C. 1923.06 sets forth an "other manner [of service of process] permitted by law" it provides a permissible means of serving a limited liability company. It is for this reason that I agree with the conclusion in ¶ 41 of the majority opinion that the plain language of R.C. 1705.06 does not support defendant's argument that plaintiff failed to properly serve it with the summons and complaint. I concur, in all other respects, with the analysis contained in the majority opinion. *Page 1